                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                         SAN JOSE DIVISION

                                   6

                                   7     WILLIAM CASTANARES VIRAY,                         Case No. 18-cv-04900-BLF
                                   8                    Plaintiff,
                                                                                           AMENDED ORDER DENYING IN
                                   9             v.                                        PART AND GRANTING IN PART THE
                                                                                           UNITED STATES’ MOTION TO
                                  10     MOE BEDOLLA, et al.,                              DISMISS WITH LEAVE TO AMEND;
                                                                                           SETTING DEADLINE TO FILE
                                  11                    Defendants.                        AMENDED COMPLAINT ON OR
                                                                                           BEFORE OCTOBER 26, 2018
                                  12
Northern District of California
 United States District Court




                                                                                           [Re: ECF 5]
                                  13

                                  14
                                              On September 4, 2018, this Court denied in part and granted in part the government’s
                                  15
                                       motion to dismiss Plaintiff William Viray’s (“Plaintiff”) Complaint with leave to amend. See ECF
                                  16
                                       11. On September 6, 2018, a letter from Mr. Viray was entered into the record, but it was timely
                                  17
                                       filed on September 4. See ECF 14. The letter constituted an opposition by Mr. Viray to the
                                  18
                                       government’s motion that the Court did not consider in issuing its order granting the government’s
                                  19
                                       motion to dismiss. The Court has now considered the opposition and finds that it does not affect
                                  20
                                       any of the order’s analysis because most of the allegations contained in the opposition are not
                                  21
                                       actually pled in Plaintiff’s Complaint. However, the Court finds it appropriate to provide Plaintiff
                                  22
                                       with an additional 14 days to file an amended complaint. As such, Plaintiff’s amended complaint
                                  23
                                       is due on or before October 26, 2018 (14 days plus 3 days for service by mail).
                                  24
                                              On July 6, 2018, Plaintiff William Viray (“Plaintiff”), proceeding pro se, filed an action in
                                  25
                                       Small Claims Court in Alameda County Superior Court against Defendants Moe Bedolla, Aftim
                                  26
                                       Amin Saba, Stanley Halfacre, Eric Thomas, James Kim, Laurie Duarte, Tina Balcazar, Izamary
                                  27
                                       Zamora, and John L/N/U (collectively, “Defendants”). See ECF 1, Exhs. A & B (collectively,
                                  28
                                   1   “Compl.”). The United States then removed the action to federal court under the Federal Tort

                                   2   Claims Act (“FTCA”), 28 U.S.C. § 2679(d)(2) and 28 U.S.C. § 1442(a)(1) because this is a tort

                                   3   action against an officer or employee of a federal agency (namely, the United States Postal

                                   4   Service). See Not. of Removal, ECF 1, ¶ 5. The United States also substituted itself as Defendant

                                   5   under 28 U.S.C. § 2679(d) for all Defendants except Moe Bedolla and Stanley Halfacre because

                                   6   the United States has no record of either individual working for the United States Post Office. Id.

                                   7   ¶¶ 6–7; Mot., ECF 5, at 2 n.1.

                                   8          Presently before the Court is the United States’ motion to dismiss the complaint. ECF 5.

                                   9   The United States brings this motion under Federal Rule of Civil Procedure 12(b)(1) for lack of

                                  10   subject-matter jurisdiction and Rule 12(b)(6) for failure to state a claim. The United States also

                                  11   notes that it has not been served as required under Fed. R. Civ. P. 4(i), and that it has no evidence

                                  12   that any defendant has been properly served. See Mot. at 2 n.1; Cormier Decl., ECF 5-1, ¶ 4; see
Northern District of California
 United States District Court




                                  13   also Not. of Removal ¶ 3. The Court construes this argument to constitute a motion to dismiss

                                  14   under Rule 12(b)(5) for insufficient service of process. Plaintiff filed a letter in response, stating

                                  15   that he wished to oppose the motion to dismiss. See ECF 6. The Court construes this letter to be

                                  16   Plaintiff’s opposition. Pursuant to Civil L.R. 7-1(b), the Court finds Defendant’s motion to

                                  17   dismiss suitable for submission without oral argument and hereby VACATES the hearing

                                  18   scheduled for November 29, 2018. The Case Management Conference scheduled for November

                                  19   29, 2018 is also VACATED, and the Court will separately issue a scheduling order.

                                  20          For the reasons set forth herein, the Court DENIES IN PART AND GRANTS IN PART

                                  21   Defendant’s motion to dismiss the complaint WITH LEAVE TO AMEND.

                                  22     I.   LEGAL STANDARD
                                  23          “A motion to dismiss under Federal Rule of Civil Procedure 12(b)(6) for failure to state a

                                  24   claim upon which relief can be granted ‘tests the legal sufficiency of a claim.’” Conservation

                                  25   Force v. Salazar, 646 F.3d 1240, 1241–42 (9th Cir. 2011) (quoting Navarro v. Block, 250 F.3d

                                  26   729, 732 (9th Cir. 2001)). When determining whether a claim has been stated, the Court accepts

                                  27   as true all well-pled factual allegations and construes them in the light most favorable to the

                                  28   plaintiff. Reese v. BP Exploration (Alaska) Inc., 643 F.3d 681, 690 (9th Cir. 2011). While a
                                                                                          2
                                   1   complaint need not contain detailed factual allegations, it “must contain sufficient factual matter,

                                   2   accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

                                   3   U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A claim is

                                   4   facially plausible when it “allows the court to draw the reasonable inference that the defendant is

                                   5   liable for the misconduct alleged.” Id.

                                   6           “The doctrine of res judicata provides that ‘a final judgment on the merits bars further

                                   7   claims by parties or their privies based on the same cause of action.’” In re Schimmels, 127 F.3d

                                   8   875, 881 (9th Cir.1997) (quoting Montana v. United States, 440 U.S. 147, 153–54 (1979)). Under

                                   9   Federal Rule of Civil Procedure 8(c), res judicata may be raised as an affirmative defense in

                                  10   response to a pleading. To establish the defense of res judicata, a party must prove three elements:

                                  11   “(1) an identity of claims, (2) a final judgment on the merits, and (3) [identity or] privity between

                                  12   parties.” Tahoe–Sierra Pres. Council, Inc. v. Tahoe Reg’l Planning Agency, 322 F.3d 1064, 1077
Northern District of California
 United States District Court




                                  13   (9th Cir. 2003); see also Blonder-Tongue Labs., Inc. v. Univ. of Ill. Found., 402 U.S. 313 (1971).

                                  14   Although res judicata is a defense, a party may assert it in a motion to dismiss where “the defense

                                  15   raises no disputed issues of fact.” Scott v. Kuhlmann, 746 F.2d 1377, 1378 (9th Cir. 1984).

                                  16           Like res judicata, a statute-of-limitations assertion is an affirmative defense. However, a

                                  17   defendant may still raise a motion to dismiss based on this defense if the running of the limitations

                                  18   period is apparent on the face of the complaint. Jablon v. Dean Witter & Co., 614 F.2d 677, 682

                                  19   (9th Cir. 1980). “When a motion to dismiss is based on the running of the statute of limitations, it

                                  20   can be granted only if the assertions of the complaint, read with the required liberality, would not

                                  21   permit the plaintiff to prove that the statute was tolled.” Id.; see also Supermail Cargo, Inc. v.

                                  22   United States, 68 F.3d 1204, 1206 (9th Cir. 1995) (“[A] complaint cannot be dismissed unless it

                                  23   appears beyond doubt that the plaintiff can prove no set of facts that would establish the timeliness

                                  24   of the claim”).

                                  25    II.    DISCUSSION
                                  26           The United States moves to dismiss the complaint on five grounds: (1) Plaintiff’s claims

                                  27   are barred by res judicata; (2) Plaintiff’s complaint fails to comply with the pleading standards of

                                  28   Fed. R. Civ. P. 8; (3) this Court lacks subject matter jurisdiction to hear Plaintiff’s tort claim under
                                                                                           3
                                   1   the FTCA; (4) the claims are barred by any applicable statute of limitations because the underlying

                                   2   incidents are alleged to have occurred in August 2009; and (5) Plaintiff has not properly served

                                   3   Defendants or the United States. See ECF 5. The Court discusses each ground in turn.

                                   4        A.      Res Judicata
                                   5             The United States argues that Plaintiff’s action is barred by res judicata because this case is

                                   6   “substantively analogous” to a previous action brought by Plaintiff against the United States Postal

                                   7   Service (“USPS”), which this Court dismissed with prejudice. See Viray v. United States Postal

                                   8   Service (Viray I), No. 18-cv-99-BLF, Order on Mot. to Dismiss, ECF 36 (Apr. 25, 2018).1

                                   9             In addition to numerous claims, the Viray I Amended Complaint raised allegations relating

                                  10   to stolen signatures, the death of Plaintiff’s grandmother, appropriation of “unconsented forms,”

                                  11   lost wages, loss of consortium, and defamation. See ECF 5-2, Ex. C at 1–3. The Complaint

                                  12   mentioned the time period of August 2009. Id. Plaintiff also alleged that several of the
Northern District of California
 United States District Court




                                  13   Defendants here had committed various torts against him, though he did not name them as

                                  14   defendants in that action.

                                  15             The United States argues that res judicata’s three requirements are met here because there

                                  16   is identity of the claims, a final decision on the merits of those claims, and identity of the parties.

                                  17   The Court disagrees. Even assuming the first two requirements are met, the United States has not

                                  18   adequately shown identity of the parties—namely identity between the USPS and any defendant.

                                  19   In support of its argument, the United States claims that privity exists because each of the

                                  20   Defendants was once an employee of the USPS and were each mentioned in the Viray I

                                  21   Complaint. See Mot. at 7. But the United States does not cite any specific cases to support these

                                  22   arguments. As the United States recognizes, the privity inquiry is fact-intensive, see id. at 6, and

                                  23   thus requires this Court to consider whether other courts have found similar relationships as the

                                  24   one at issue here to be in privity. Because the United States points to no such cases, the Court

                                  25   must hold that res judicata does not bar this action.

                                  26
                                  27   1
                                        After the present action was removed to federal court, the United States moved to relate this
                                  28   action to the previously dismissed Viray I action. See Viray I, No. 18-cv-99-BLF, ECF 42. This
                                       Court granted the motion to relate on August 27, 2018. See Viray I, No. 18-cv-99-BLF, ECF 43.
                                                                                         4
                                            B.      Notice Pleading
                                   1
                                                 The United States next argues that Plaintiff’s complaint does not provide sufficient notice
                                   2
                                       under Fed. R. Civ. P. 8. That Rule requires the complaint to contain “a short and plain statement
                                   3
                                       of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). This
                                   4
                                       requirement “gives the defendant fair notice of what the . . . claim is and the grounds upon which
                                   5
                                       it rests.” Twombly, 550 U.S. at 555 (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)) (alteration
                                   6
                                       in original).
                                   7
                                                 The Court agrees with the United States that the complaint fails to meet those requirements
                                   8
                                       here. The only discernible allegation in the complaint states that Defendant “los[t] wages” and
                                   9
                                       “consortium and other expenses” worth over $10,000 and seeks punitive damages, for an event
                                  10
                                       that occurred in August 2009, or perhaps August 2009 to the present. Compl. at 2. Nowhere in
                                  11
                                       this allegation does Plaintiff provide sufficient information for Defendants to have fair notice of
                                  12
Northern District of California




                                       the nature of Plaintiff’s claims under Rule 8(a). For this reason, the motion to dismiss is
 United States District Court




                                  13
                                       GRANTED WITH LEAVE TO AMEND.
                                  14
                                            C.      Subject Matter Jurisdiction
                                  15
                                                 The United States next argues that this Court lacks subject matter jurisdiction to hear
                                  16
                                       Plaintiff’s claim concerning “loss of consortium” because the Federal Tort Claims Act bars suits
                                  17
                                       alleging tort claims against the government “unless it is presented in writing to the appropriate
                                  18
                                       Federal agency within two years after such claim accrues . . . .” 28 U.S.C. § 2401(b). If the
                                  19
                                       plaintiff does not meet this requirement, the claims must be dismissed for lack of subject matter
                                  20
                                       jurisdiction. McNeil v. United States, 508 U.S. 106, 113 (1993).
                                  21
                                                 The Court agrees with the United States. Plaintiff’s potential tort claim fails because the
                                  22
                                       Complaint provides no allegations demonstrating that Plaintiff properly exhausted the necessary
                                  23
                                       administrative avenues within two years of his claim accruing. See Mot. at 8. The Complaint
                                  24
                                       contains no allegations that Plaintiff presented these issues to an appropriate federal agency, much
                                  25
                                       less that he did so within two years of the claim accruing, which seemingly occurred in August
                                  26
                                       2009. Thus, the Court does not have subject matter over Plaintiff’s tort claim as alleged.
                                  27

                                  28
                                                                                           5
                                              D.      Statute of Limitations
                                   1
                                                   As to the United States’ statute of limitations defense, the Court cannot reach this
                                   2
                                       argument because Plaintiff does not provide sufficient notice of his claims. As such, the Court
                                   3
                                       cannot determine whether they are barred by any applicable statute of limitations.
                                   4
                                              E.      Service on Defendants
                                   5
                                                   Finally, the United States argues the complaint must be dismissed because neither it nor
                                   6
                                       Defendants have been properly served. See Mot. at 2 n.1; Cormier Decl., ECF 5-1, ¶ 4; see also
                                   7
                                       Not. of Removal ¶ 3. However, under Fed. R. Civ. P. 4(m), Plaintiff has 90 days to serve
                                   8
                                       Defendants after the complaint is filed. In a case removed from state court, this deadline runs
                                   9
                                       from the date of removal. See 28 U.S.C. 1448 (“In all cases removed from any State court . . . in
                                  10
                                       which any one or more of the defendants has not been [properly] served . . . such process or
                                  11
                                       service may be completed or new process issued in the same manner as in cases originally filed in
                                  12
Northern District of California




                                       such district court”); accord Whidbee v. Pierce Cty., 857 F.3d 1019, 1023 (9th Cir. 2017). This
 United States District Court




                                  13
                                       case was removed on August 13, 2018. Plaintiff thus has until November 12, 2018 to properly
                                  14
                                       serve the United States and Defendants. As such, the United States’ Motion to Dismiss is
                                  15
                                       DENIED on this basis.
                                  16
                                       III.        CONCLUSION
                                  17
                                                   For the foregoing reasons, the Court DENIES IN PART AND GRANTS IN PART the
                                  18
                                       United States’ Motion to Dismiss. Because leave to amend should be freely given when justice so
                                  19
                                       requires, the Court grants Plaintiff LEAVE TO AMEND. The November 29, 2018 hearing on
                                  20
                                       Defendant’s Motion to Dismiss is VACATED.
                                  21
                                                   If Plaintiff wishes to amend his claims, Plaintiff must file an amended complaint on or
                                  22
                                       before October 26, 2018. Failure to meet the deadline to file an amended complaint or failure to
                                  23
                                       cure the deficiencies identified in this Order will result in a dismissal of Plaintiff’s claims with
                                  24
                                       prejudice.
                                  25

                                  26
                                  27

                                  28
                                                                                             6
                                   1         IT IS SO ORDERED.

                                   2

                                   3   Dated: October 9, 2018

                                   4                             ______________________________________
                                                                 BETH LABSON FREEMAN
                                   5                             United States District Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                 7
